APPLICATION FOR EXTRAORDINARY RELIEF

ORDER

PER CURIAM.
AND NOW, this 16th day of May, 2003, the Application to Assume Extraordinary Jurisdiction is DENIED; the Petition to Dissolve the trial Court’s Stay of May 7, 2003, is DENIED; the Petition to Adjudicate the Strikes is DENIED; the Petition to Direct the City Commissioners to Remove Respondent’s Name from the Ballot is DENIED; and, any other extraordinary relief is DENIED.
Justice CASTILLE files a dissenting statement in which Justice NIGRO and Justice EAKIN join.